Pinnacle Sports Media & Entertainment, LLC v Greene (2017 NY Slip Op 07527)





Pinnacle Sports Media & Entertainment, LLC v Greene


2017 NY Slip Op 07527


Decided on October 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2017

Tom, J.P., Manzanet-Daniels, Mazzarelli, Oing, Singh, JJ.


4809 650046/15

[*1]Pinnacle Sports Media & Entertainment, LLC, Plaintiff-Appellant,
vLeslie Kai Greene also know as Kai L. Greene, Defendant-Respondent, Adam Paz, Defendant. 
[And a Third-Party Action]
Kai L. Greene, Second Third-Party Plaintiff-Respondent,
vPeter Anske, Second Third-Party Defendant-Appellant, Victor Muro, et al., Second Third-Party Defendants.


Ropers Majeski Kohn & Bentley P.C., New York (Elana T. Henderson of counsel), for appellants.
Law Office of Carlene Jadusingh, New York (Carlene Jadusingh of counsel), for respondent.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered March 10, 2017, which, to the extent appealed from, granted so much of defendant/second third-party plaintiff Kai L. Greene's motion as sought production of plaintiff Pinnacle Sports Media & Entertainment, LLC's tax returns from 2013 to 2015, with all information other than Pinnacle's revenue to be redacted, unanimously reversed, on the law, the facts, and in the exercise of discretion, without costs, and the motion denied.
Disclosure of tax returns is generally disfavored due to their confidential and private nature (see Lee v Chun Ka Luk, 132 AD3d 515, 516 [1st Dept 2015], lv dismissed 27 NY3d 975 [2016]), and Greene has not made a sufficiently particularized showing that the information contained in Pinnacle's tax returns, even if redacted to only reveal Pinnacle's revenue, is [*2]necessary to prove his claims (see id.). Moreover, he does not address why other sources are inadequate, inaccessible, or unlikely to be productive (see id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 26, 2017
CLERK